

115 SRES 144 IS: Designating May 1, 2017, as “National Purebred Dog Day”. 
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 144IN THE SENATE OF THE UNITED STATESApril 27, 2017Mr. Tillis submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating May 1, 2017, as National Purebred Dog Day. 
	
 Whereas the human-canine bond predates history and individuals have enjoyed the companionship and assistance of dogs since the dawn of civilization;
 Whereas dog ownership has existed in all cultures, races, climates, and economic situations; Whereas more than 350 dog breeds exist worldwide, and more than 180 breeds are recognized by the American Kennel Club;
 Whereas purebred dogs and breeders of purebred dogs have played a crucial role in United States history, dating to colonial times, during which George Washington had a foxhound breeding program, which established the American Foxhound breed;
 Whereas responsible breeders of purebred dogs dedicate their lives to improving the health and well-being of dogs and preserving unique breeds of dogs;
 Whereas purebred dogs were created to work alongside humans, and provide inestimable service as— (1)search and rescue dogs;
 (2)service dogs; (3)disease detection dogs;
 (4)police dogs; (5)conservation dogs;
 (6)livestock guardians; (7)therapy dogs; and
 (8)companions and guardians of families, homes, and property; Whereas purebred dogs provide unparalleled service to the disabled as guide and service dogs, and are the choice of leading service dog breeding programs because of the heritable intelligence, and desirable and predictable qualities, of purebred dogs;
 Whereas purebred military working dogs serve alongside the men and women of the United States Armed Forces in combat and in peacetime;
 Whereas breed instinct enables purebred dogs to readily serve as— (1)avalanche dogs;
 (2)trackers and trailers; (3)herders;
 (4)controllers of vermin; (5)water rescuers;
 (6)carting and sled dogs; (7)retrievers;
 (8)protectors; (9)hunters; and
 (10)bird dogs; Whereas the first National Purebred Dog Day was established on May 1, 2015;
 Whereas millions of individuals, through social media and other avenues, recognize May 1 each year as National Purebred Dog Day and desire, on May 1, to expressly recognize the contributions of the purebred dog; and
 Whereas individuals value all dogs, regardless of the ancestry of the dogs, and especially cherish a purpose-bred dog and the predictability of each respective breed of purpose-bred dog: Now, therefore, be it
	
 That the Senate— (1)designates May 1, 2017, as National Purebred Dog Day in celebration of purebred dogs and the many service and companion benefits purebred dogs have and continue to provide to the United States; and
 (2)honors the dedicated and responsible breeders who work to preserve and advance their breeds and responsible dog ownership throughout the United States.